        Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MATTHEW BOWMAN, on behalf of )                 Case No. 1:20-cv-02612-JPB
himself and all others similarly situated, )
                                           )   FIRST AMENDED
      Plaintiff,                           )   CLASS ACTION COMPLAINT
                                           )
      v.                                   )
                                           )   JURY TRIAL DEMANDED
UNTERMAN FOR CONGRESS, INC. )
and BATTLEGROUND CONNECT, )
INC.,                                      )
                                           )
      Defendants.                          )

     PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT

      Plaintiff, MATTHEW BOWMAN (“Plaintiff”), brings this First Amended

Complaint against Defendants, UNTERMAN FOR CONGRESS, INC. and

BATTLEGROUND CONNECT, INC. (collectively “Defendants”), on behalf of

himself and all others similarly situated, and complains and alleges upon personal

knowledge as to himself and his own acts and experiences, and, as to all other

matters, upon information and belief, including investigation conducted by his

attorneys.

                                 INTRODUCTION

   1. This action arises out of Defendants’ practice of sending autodialed text

                                           1
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 2 of 17




   messages to individuals. Defendants’ actions violate the Telephone Consumer

   Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

2. A text message is a “call” as defined by the TCPA. E.g., Satterfield v.

   Simon & Schuster, Inc., 569 F.3d 946, 953 (9th Cir. 2009).

3. Plaintiff is one such recipient of Defendants’ spam text messaging.

4. Defendants sent text messages to Plaintiff’s cellular telephone.

5. The text messages were sent without prior express written consent of the

   recipient.

6. The text messages were sent using an automatic telephone dialing system, and

   were not sent for an emergency purpose.

7. Accordingly, Plaintiff brings this TCPA action on behalf of Plaintiff and a

   proposed class of similarly situated individuals who received these text

   messages without express consent to receive such text messages.

                                 PARTIES

8. Plaintiff is, and at all times mentioned herein was, a citizen and resident of

   the City of Duluth, Gwinnett County, State of Georgia.

9. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47

   U.S.C. § 153(39).

10.Defendants are, and at all times mentioned herein, a “person” as defined by

                                      2
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 3 of 17




   47 U.S.C. § 153(39).

11.Defendant, UNTERMAN FOR CONGRESS, INC., is a domestic nonprofit

   corporation incorporated under the laws of the State of Georgia.

12.Defendant, BATTLEGROUND CONNECT, INC. is profit corporation

   incorporated under the laws of the State of Kansas.

13.Defendants, at all times mentioned herein, conducted business in the State of

   Georgia.

               MATTHEW BOWMAN v. DEFENDANTS

14.On or about May 8, 2020, Defendants began using Plaintiff’s cellular

   telephone number for the purpose of sending unsolicited text messages to

   Plaintiff. The text messages were sent as part of a marketing campaign, the

   purpose of which was to advertise a political campaign to a large number of

   potential customers in a short period of time.

15.Defendants placed the text messages from 912-214-3727, which belongs to

   Defendants and/or is operated by Defendants or one of their agents on their

   behalf.

16.On or about May 9, 2020, in an effort to get the text messages to stop, Plaintiff

   replied “Stop.”

17.On or about May 9, 2020, instantaneously after Plaintiff sent the above-

                                       3
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 4 of 17




   referenced text message to Defendants, Plaintiff received an automated text

   message from Defendants stating, “You have successfully been unsubscribed.

   You will not receive any more messages from this number. Reply START to

   resubscribe.” (This text message and the above-referenced text messages are

   attached hereto as Exhibit A).

18.The fact that Defendants’ response text message was instantaneous to

   Plaintiff’s statement in his text message is indicative of the text message from

   Defendants being automated.

19.Plaintiff did not provide Defendants or their agents with prior written express

   consent to receive unsolicited text messages, pursuant to 47 U.S.C. § 227

   (b)(1)(A).

20.Even if Defendants had Plaintiff’s consent to contact Plaintiff on his cellular

   telephone, Plaintiff revoked any such authority when Plaintiff told Defendants

   to stop all further text communications.

21.Despite such revocation, Plaintiff received a further text message from

   Defendants.

22.The text messages placed to Plaintiff’s cellular telephone were placed via an

   “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §

   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).

                                       4
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 5 of 17




23.The system used by Defendants has the capacity to store numbers, or to

   produce telephone numbers to send text messages using a random or

   sequential number generator. This is evidenced by:

      a. That the text messages can be stopped automatically via a “Stop”

         command; and

      b. That none of the text messages were sent with human intervention.

24.The telephone number that Defendants, or its agent, sent text messages to was

   assigned to a cellular telephone service for which Plaintiff incurs a charge for

   incoming text messages pursuant to 47 U.S.C. § 227 (b)(1).

25.These text messages were not for emergency purposes as defined by 47 U.S.C.

   § 227 (b)(1)(A)(i).

26.Accordingly, text messages were sent in violation of the TCPA, as the text

   messages were sent to Plaintiff’s cellular telephone using an automatic

   telephone dialing system without Plaintiff’s prior express written consent.

27.Plaintiff has suffered actual injury as a result of Defendants’ text messages,

   including:

      a. Loss of device storage;

      b. Data usage;

      c. Plan usage;

                                       5
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 6 of 17




      d. Depletion of device’s battery;

      e. Trespass to chattel;

      f. Lost time tending to unsolicited text messages; and

      g. Invasion of privacy.

                            CLASS ALLEGATIONS

28.Plaintiff brings this action under Fed. R. Civ. P. 23 on behalf of a proposed

   class defined as:

         Plaintiff and all persons within the United States, within
         the four years immediately preceding the filing of this
         Complaint, Defendants or some person acting on
         Defendants’ behalf sent a text message to their cellular
         telephone advertising a political campaign, through the
         use of the same or materially similar telephone dialing
         equipment as that which was used to send the texts at issue
         to the Plaintiff.

   (the “Class”)

29.Excluded from this class are Defendants and any entities in which Defendants

   have a controlling interest; Defendants’ agents and employees; any Judge and

   Magistrate Judge to whom this action is assigned and any member of their

   staffs and immediate families; and any claims for personal injury, wrongful

   death, and/or emotional distress.

30.The Class members for whose benefit this action is brought are so numerous

   that joinder of all members is impracticable.
                                       6
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 7 of 17




31.The exact number and identities of the persons who fit within the class are

   ascertainable in that Defendants maintains written and electronically stored

   data showing:

      a. The time period(s) during which Defendants sent their text messages;

      b. The telephone numbers to which Defendants sent their text messages;

         and

      c. The content of these text messages.

32.The Class is comprised of hundreds, if not thousands, of individuals

   nationwide.

33.There are common questions of law and fact affecting the rights of the Class

   members, including, inter alia, the following:

      a. Whether, within the past four (4) years of filing this Complaint,

         Defendants placed any unsolicited text message (other than a text

         message made for emergency purposes or made with the prior express

         written consent of the texted party) to a Class member using any

         automatic telephone dialing and/or texting system to any telephone

         number assigned to a cellular telephone services;

      b. Whether Plaintiff and the Class members were damaged thereby, and

         the extent of damages for such violation;

                                      7
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 8 of 17




      c. Whether Defendants took adequate steps to acquire and/or track

         consent;

      d. Whether Plaintiff and the Class were damaged thereby, and the extent

         of damages for such violations; and

      e. Whether Defendants should be enjoined from engaging in such conduct

         in the future.

34.As a person that received at least one unsolicited text message without

   Plaintiff’s prior express written consent, Plaintiff is asserting claims that are

   typical of the Class. Plaintiff will fairly and adequately represent and protect

   the interests of the Class in that Plaintiff has no interests antagonistic to any

   member of the Class.

35.Plaintiff and the members of the Class have all suffered irreparable harm as a

   result of the Defendants’ unlawful and wrongful conduct. Absent a class

   action, the Class will continue to face the potential for irreparable harm. In

   addition, these violations of law will be allowed to proceed without remedy

   and Defendants will likely continue such illegal conduct. Because of the size

   of the individual Class member’s claims, few, if any, Class members could

   afford to seek legal redress for the wrongs complained of herein.

36.Plaintiff and all putative Class members have also necessarily suffered actual

                                       8
     Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 9 of 17




   damages in addition to statutory damages, as all Class members spent time

   tending to Defendants’ unwanted text messages and, due to the nature of text

   messages, the text messages at issue took up space on putative Class

   members’ devices, used Class members’ cellular telephone plans, caused a

   nuisance to Class members, and invaded Class members’ privacy.

37.Plaintiff has no interests antagonistic to, or in conflict with, the Class.

38.Plaintiff has retained counsel experienced in handling class action claims and

   claims involving violations of the Telephone Consumer Protection Act.

39.Defendants have acted and refused to act on grounds generally applicable to

   the Class, thereby making injunctive and declaratory relief appropriate for the

   Class as a whole.

40.The prosecution of separate actions by individual class members would create

   a risk of inconsistent or varying adjudications.

41.A class action is superior to other available methods for the fair and efficient

   adjudication of the controversy since, inter alia, the damages suffered by each

   class member make individual actions uneconomical.

42.Common questions will predominate, and there will be no unusual

   manageability issues.

                          FIRST CAUSE OF ACTION

                                        9
        Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 10 of 17




    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
          PROTECTION ACT, 47 U.S.C. § 227(B)(1)(A)(III)

  43.Plaintiff incorporates by reference paragraphs one (1) through forty-two (42)

        of this Complaint as though fully stated herein.

  44.Defendant, UNTERMAN FOR CONGRESS, INC., sent text messages to

        Plaintiff and Class members on their cellular telephone numbers.

  45.The text messages were sent using an “automatic telephone dialing system.”

  46.The text messages were not sent for “emergency purposes” as defined by 47

        U.S.C. § 227(b)(1)(A)(i).

  47.Plaintiff and Class members are entitled to an award of $500.00 in statutory

        damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

        WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

Class the following relief against Defendant, UNTERMAN FOR CONGRESS,

INC.:

           a. As a result of Defendant’s, UNTERMAN FOR CONGRESS, INC.,

              negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself

              and each Class member $500.00 in statutory damages, for each and

              every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

           b. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

              conduct in the future.
                                           10
      Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 11 of 17




        c. An award of reasonable attorneys’ fees and costs.

        d. Any other relief the Court may deem just and proper.

                     SECOND CAUSE OF ACTION
             KNOWING AND/OR WILLFUL VIOLATIONS OF THE
               TELEPHONE CONSUMER PROTECTION ACT,
                        47 U.S.C. § 227 ET SEQ.

  39.Plaintiff incorporates by reference paragraphs one (1) through forty-two (42)

     of this Complaint as though fully stated herein.

  40.The foregoing acts and omissions of Defendant, UNTERMAN FOR

     CONGRESS, INC., constitutes numerous and multiple knowing and/or

     willful violations of the TCPA, including but not limited to each and every

     one of the above-cited provisions of 47 U.S.C. § 227 et seq.

  41.As a result of Defendant’s, UNTERMAN FOR CONGRESS, INC., knowing

     and/or willful violations of 47 U.S.C. § 227 et seq, Plaintiff and The Class are

     entitled to an award of $1,500.00 in statutory damages, for each and every

     violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

  42.Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting

     such conduct in the future.

     WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

Class members the following relief against Defendant, UNTERMAN FOR

CONGRESS, INC.:
                                          11
    Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 12 of 17




      a. As a result of Defendant’s, UNTERMAN FOR CONGRESS, INC.:,

         knowing and/or willful violations of 47 U.S.C. § 227(b)(1), Plaintiff

         seeks for himself and each Class member $1,500.00 in statutory

         damages, for each and every violation, pursuant to 47 U.S.C. §

         227(b)(3)(C).

      b. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

         conduct in the future.

      c. An award of reasonable attorneys’ fees and costs.

      d. Any other relief the Court may deem just and proper.

                THIRD CAUSE OF ACTION
  NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
        PROTECTION ACT, 47 U.S.C. § 227(B)(1)(A)(III)

48.Plaintiff incorporates by reference paragraphs one (1) through forty-two (42)

   of this Complaint as though fully stated herein.

49.Defendant, BATTLEGROUND CONNECT, INC., sent text messages to

   Plaintiff and Class members on their cellular telephone numbers.

50.The text messages were sent using an “automatic telephone dialing system.”

51.The text messages were not sent for “emergency purposes” as defined by 47

   U.S.C. § 227(b)(1)(A)(i).

52.Plaintiff and Class members are entitled to an award of $500.00 in statutory

                                     12
        Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 13 of 17




        damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

        WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

Class the following relief against Defendant, BATTLEGROUND CONNECT,

INC.:

           a. As a result of Defendant’s, BATTLEGROUND CONNECT, INC.,

              negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself

              and each Class member $500.00 in statutory damages, for each and

              every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

           b. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

              conduct in the future.

           c. An award of reasonable attorneys’ fees and costs.

           d. Any other relief the Court may deem just and proper.

                       FOURTH CAUSE OF ACTION
               KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                 TELEPHONE CONSUMER PROTECTION ACT,
                          47 U.S.C. § 227 ET SEQ.

  43.Plaintiff incorporates by reference paragraphs one (1) through forty-two (42)

        of this Complaint as though fully stated herein.

  44.The foregoing acts and omissions of Defendant, BATTLEGROUND

        CONNECT, INC., constitutes numerous and multiple knowing and/or willful

        violations of the TCPA, including but not limited to each and every one of the
                                           13
      Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 14 of 17




     above-cited provisions of 47 U.S.C. § 227 et seq.

  45.As a result of Defendant’s, BATTLEGROUND CONNECT, INC., knowing

     and/or willful violations of 47 U.S.C. § 227 et seq, Plaintiff and The Class are

     entitled to an award of $1,500.00 in statutory damages, for each and every

     violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

  46.Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting

     such conduct in the future.

     WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

Class members the following relief against Defendant, BATTLEGROUND

CONNECT, INC.:

        a. As a result of Defendant’s, BATTLEGROUND CONNECT, INC.,

            knowing and/or willful violations of 47 U.S.C. § 227(b)(1), Plaintiff

            seeks for himself and each Class member $1,500.00 in statutory

            damages, for each and every violation, pursuant to 47 U.S.C. §

            227(b)(3)(C).

        b. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

            conduct in the future.

        c. An award of reasonable attorneys’ fees and costs.

        d. Any other relief the Court may deem just and proper.

                                          14
       Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 15 of 17




                                   RESPECTFULLY SUBMITTED,


July 28, 2020                      By: /s/ Shireen Hormozdi
                                   Shireen Hormozdi
                                   SBN: 366987
                                   Hormozdi Law Firm, LLC
                                   1770 Indian Trail Lilburn Road, Suite 175
                                   Norcross, GA 30093
                                   Tel: 678-395-7795
                                   Fax: 866-929-2434
                                   shireen@agrusslawfirm.com
                                   shireen@norcrosslawfirm.com
                                   Attorney for Plaintiff




                                     15
Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 16 of 17




                 EXHIBIT A




                              16
Case 1:20-cv-02612-JPB Document 10 Filed 07/28/20 Page 17 of 17
